--------------------------------------------------------------------------------

Exhibit 10.2

CLOSING ESCROW AGREEMENT

     This Closing Escrow Agreement, dated as of September 30, 2009 (this
“Agreement”), is entered into by and between Securities Transfer Corporation
(the “Escrow Agent”), China Nutrifruit Group Limited (the “Company”) and each
investor identified on the signature pages hereto (the “Investors”).

WITNESSETH:

     WHEREAS, the Company and the Investors entered into a securities purchase
agreement (the “Purchase Agreement”) dated as of September 30, 2009 pursuant to
which the Investors will purchase Units of the Company, each consisting of
shares of Series A Convertible Preferred Stock (the “Series A Convertible
Preferred Stock”), convertible into shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) at a conversion price of $3.30 per
share and Warrants to purchase Common Stock (collectively, the “Securities”),
for an aggregate purchase price of up to $15,000,000, subject to increase as
contemplated in the Purchase Agreement (the “Investment Amount”); and

     WHEREAS, the Company and the Investors desire to deposit all proceeds
received from subscriptions for the Units pursuant to the Purchase Agreement
(the “Escrowed Funds”) with the Escrow Agent, to be held in escrow until joint
written instructions are received by the Escrow Agent from the Company and WLT
Brothers Capital, Inc. (the “Investor Agent”), from time to time, at which time
the Escrow Agent will disburse the Escrowed Funds less the Dividend Holdback
referred to below in accordance with such instructions (a “Closing”); and

     WHEREAS, the Company and the Investors desire that the Escrow Agent hold an
amount equal to 7% of the aggregate Investment Amount (the “Dividend Holdback”)
in escrow, for the payment of the dividend at the annual rate of 7% on the
Series A Convertible Preferred Stock for the first Dividend Payment Date
following the Closing pursuant to the terms of the Certificate of Designations
of the Series A Convertible Preferred Stock; and

     WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow in
subject to the terms and conditions of this Agreement.

     NOW, THEREFORE, in consideration of the mutual promises herein contained
and intending to be legally bound, the parties hereby agree as follows:

     1. Appointment of Escrow Agent. Each Investor and the Company hereby
appoints Securities Transfer Corporation as Escrow Agent to act in accordance
with the Purchase Agreement and the terms and conditions set forth in this
Agreement, and Escrow Agent hereby accepts such appointment and agrees to act in
accordance with such terms and conditions.

     2. Establishment of Escrow. The aggregate Investment Amount provided by the
Investors in connection with their acquisitions of the Securities as set forth
in the Purchase Agreement shall be deposited in an account maintained by the
Escrow Agent with Vision Bank Texas in immediately available funds by federal
wire transfer, such funds being referred to herein as the “Escrow Funds”. The
wire transfer details relating to such account are:

--------------------------------------------------------------------------------

Vision Bank Texas, 401 W. George Bush Frwy, #101
Correspondent Bank: TIB Bank
ABA # 111010170
Beneficiary Bank: Vision Bank-Texas
Acct # 1020288
Final Credit: Securities Transfer Corporation Account D
Acct # 210483

     3. Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Funds shall
be segregated from the assets of Escrow Agent and held in trust for the benefit
of the Company and the Investors (who shall be deemed to have an interest in
such Escrow Funds in proportion to the percentages indicated in Exhibit A) in
accordance herewith. The Escrow Agent will hold and disburse the Escrowed Funds
received by it pursuant to the terms of this Escrow Agreement, as follows:

          (a) Upon receipt of joint instructions from the Company and the
Investor Agent, in substantially the form of Exhibit B hereto, the Escrow Agent
shall release the Escrowed Funds, less the Dividend Holdback, to, or as directed
in such instructions, upon the instruction of the Company; and

          (b) The Escrow Agent shall release the Dividend Holdback as follows:
on September 1, 2010 (the “Dividend Payment Date”), the Escrow Agent shall wire
each Investors its pro rata portion of the Dividend Holdback (equal to
percentage indicated set forth on Exhibit A multiplied by such Dividend
Holdback) using the wiring instructions contained in Exhibit A. In the event the
Company and an Investor deliver joint instructions to the Escrow Agent to the
effect that such Investor has converted shares of Series A Convertible Preferred
Stock prior to the Dividend Payment Date, then the Escrow Agent shall release
the Dividend Holdback to such Investor as follows: (1) the Escrow Agent shall
wire such Investor its pro rata portion of the Dividend Holdback (equal to the
quotient of (i) total number of shares of the Series A Convertible Preferred
Stock purchased under the Purchase Agreement and then held by such Investor as
indicated in such joint instructions, divided by (ii) total numbers of shares of
the Series A Convertible Preferred Stock issued pursuant to the Purchase
Agreement, multiplied by such Dividend Holdback) using the wiring instructions
contained in Exhibit A; and (2) the Escrow Agent shall wire the Company the
remainder of such Investor’s original pro rata interest in the Dividend
Holdback, equal to the quotient of (i) total number of shares of the Series A
Convertible Preferred Stock so converted, divided by (ii) total numbers of
shares of the Series A Convertible Preferred Stock issued pursuant to the
Purchase Agreement, multiplied by such Dividend Holdback.

          (c) In the event that the Escrow Agent does not receive any
instructions pursuant to subparagraph (a) above by a date that is 90 days from
the date of this Agreement or pursuant to subparagraph (b) above by a date that
is 90 days from the Dividend Payment Date, the Escrowed Funds shall be returned
to the parties from which they were received, without interest thereon or
deduction therefrom.

2

--------------------------------------------------------------------------------

     4. Interpleader. In the event this Agreement, the Escrowed Funds or the
Escrow Agent becomes the subject of litigation, or if the Escrow Agent shall
desire to do so for any other reason, the Company authorizes the Escrow Agent,
at its option, to deposit the Escrowed Funds with the clerk of the court in
which the litigation is pending, or a court of competent jurisdiction if no
litigation is pending, and thereupon the Escrow Agent shall be fully relieved
and discharged of any further responsibility with regard thereto. The Company
also authorizes the Escrow Agent, if it receives conflicting claims to the
Escrow Funds, is threatened with litigation or if the Escrow Agent shall desire
to do so for any other reason, to interplead all interested parties in any court
of competent jurisdiction and to deposit the Escrowed Funds with the clerk of
that court and thereupon the Escrow Agent shall be fully relieved and discharged
of any further responsibility hereunder to the parties from which they were
received.

     5. Exculpation and Indemnification of Escrow Agent.

          (a) Escrow Agent is not a party to, and is not bound by or charged
with notice of any agreement (other than the Purchase Agreement) out of which
this escrow may arise. Escrow Agent acts under this Agreement as a depositary
only and is not responsible or liable in any manner whatsoever for the
sufficiency, correctness, genuineness or validity of the subject matter of the
escrow, or any part thereof, or for the form or execution of any notice given by
any other party hereunder, or for the identity or authority of any person
executing any such notice or depositing the Escrow Funds. Escrow Agent will have
no duties or responsibilities other than those expressly set forth herein.
Escrow Agent will be under no liability to anyone by reason of any failure on
the part of any party hereto (other than Escrow Agent) or any maker, endorser or
other signatory of any document to perform such person’s or entity’s obligations
hereunder or under any such document. Except for this Agreement and instructions
to Escrow Agent pursuant to the terms of this Agreement, Escrow Agent will not
be obligated to recognize any agreement between or among any or all of the
persons or entities referred to herein, notwithstanding its knowledge thereof.

          (b) Escrow Agent will not be liable for any action taken or omitted by
it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.

          (c) Escrow Agent will be indemnified and held harmless by the Company
from and against any expenses, including reasonable attorneys’ fees and
disbursements, damages or losses suffered by Escrow Agent in connection with any
claim or demand, which, in any way, directly or indirectly, arises out of or
relates to this Agreement or the services of Escrow Agent hereunder; except,
that if Escrow Agent is guilty of willful misconduct, fraud or gross negligence
under this Agreement, then Escrow Agent will bear all losses, damages and
expenses arising as a result of such willful misconduct, fraud or gross
negligence. Promptly after the receipt by Escrow Agent of notice of any such
demand or claim or the commencement of any action, suit or proceeding relating
to such demand or claim, Escrow Agent will notify the other parties hereto in
writing. For the purposes hereof, the terms “expense” and “loss” will include
all amounts paid or payable to satisfy any such claim or demand, or in
settlement of any such claim, demand, action, suit or proceeding settled with
the express written consent of the parties hereto, and all costs and expenses,
including, but not limited to, reasonable attorneys’ fees and disbursements,
paid or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding. The provisions of this Section 5 shall survive the
termination of this Agreement.

3

--------------------------------------------------------------------------------

     6. Compensation of Escrow Agent. Escrow Agent shall be entitled to
compensation for its services as stated in the fee schedule attached hereto as
Exhibit C, which compensation shall be paid by the Company. The fee agreed upon
for the services rendered hereunder is intended as full compensation for Escrow
Agent's services as contemplated by this Escrow Agreement; provided, however,
that in the event that Escrow Agent renders any material service not
contemplated in this Escrow Agreement, or any material modification hereof, or
if any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Escrow Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.

     7. Resignation of Escrow Agent. At any time, upon ten (10) days’ written
notice to the Company, Escrow Agent may resign and be discharged from its duties
as Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company all monies and property held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Funds into the registry of any court
having jurisdiction.

     8. Method of Distribution by Escrow Agent. All disbursements by Escrow
Agent to a party to this Agreement will be made by wire transfer of immediately
available funds to an account designated in writing by the party (it being
understood that the Exhibits hereto constitute such writings) to receive any
such payment.

     9. Records. Escrow Agent shall maintain accurate records of all
transactions hereunder. Promptly after the termination of this Agreement or as
may reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent.

4

--------------------------------------------------------------------------------

     10. Notice. All notices, communications and instructions required or
desired to be given under this Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier to the following addresses:

If to Escrow Agent:   Securities Transfer Corporation     2591 Dallas Parkway,
Suite 102     Frisco, Texas 75034     Attention: Kevin Halter       If to the
Company:   China Nutrifruit Group Limited.     5th Floor, Chuangye Building,
Chuangye Plaza     Industrial Zone 3, Daqing Hi-Tech Industrial     Development
Zone     Daqing, Heilongjiang China 163316     Attention: Chief Executive
Officer                          With a copy to:   Pillsbury Winthrop Shaw
Pittman LLP     2300 N Street, NW     Washington, DC 20037-1122     Facsimile:
(202) 663-8007     Attn.: Joseph Tiano, Esq.       If to a Investor:   To the
address set forth on such Investor’s     signature page to the Purchase
Agreement

or to such other address and to the attention of such other person as any of the
above may have furnished to the other parties in writing and delivered in
accordance with the provisions set forth above.

     11. Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.

     12. Assignment and Modification. This Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and permitted assigns. No other
person will acquire or have any rights under, or by virtue of, this Agreement.
No portion of the Escrow Funds shall be subject to interference or control by
any creditor of any party hereto, or be subject to being taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of any
such party hereto prior to the disbursement thereof to such party hereto in
accordance with the provisions of this Agreement. This Agreement may be changed
or modified only in writing signed by all of the parties hereto.

5

--------------------------------------------------------------------------------

     13. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, USA APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED THEREIN. THE PARTIES EXPRESSLY WAIVE SUCH DUTIES AND
LIABILITIES, IT BEING THEIR INTENT TO CREATE SOLELY AN AGENCY RELATIONSHIP AND
HOLD THE ESCROW AGENT LIABLE ONLY IN THE EVENT OF ITS WILLFUL MISCONDUCT, FRAUD,
OR GROSS NEGLIGENCE. ANY LITIGATION CONCERNING THE SUBJECT MATTER OF THIS
AGREEMENT SHALL BE EXCLUSIVELY PROSECUTED IN THE STATE OR FEDERAL COURTS SITTING
IN THE CITY OF NEW YORK, STATE OF NEW YORK, AND ALL PARTIES CONSENT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THOSE COURTS.

     14. Headings. The headings contained in this Agreement are for convenience
of reference only and shall not affect the construction of this Agreement.

     15. Attorneys’ Fees. If any action at law or in equity, including an action
for declaratory relief, is brought to enforce or interpret the provisions of
this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the Escrow
Agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.

6

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first indicated above.

  CHINA NUTRIFRUIT GROUP LIMITED             By: _______________________    
Name: Jinglin Shi     Title: Chief Executive Officer             SECURITIES
TRANSFER CORPORATION             By: _______________________     Name:    
Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first indicated above.

  INVESTOR:     By: ___________________________     Name:   Title:


--------------------------------------------------------------------------------

EXHIBIT A
INVESTMENT INFORMATION FORM

Name of Investor:     Address of Investor:                     Aggregate
Investment Amount:     Percentage of Total:     Aggregate Number of Units:    
Aggregate Number of Shares of Series A Convertible Preferred Stock:    
Aggregate Number of Warrants:     Taxpayer ID Number:     Social Security
Number:     Wire Transfer Instructions for payment of Dividend Holdback Amount:
           


--------------------------------------------------------------------------------

EXHIBIT B
FORM OF DISBURSEMENT REQUEST

__________, 2009

SECURITIES TRANSFER CORPORATION, as Escrow Agent
2591 Dallas Parkway, Suite 102
Frisco, Texas 75034
Attention: Kevin Halter

Re: China Nutrifruit Group Limited - Disbursement Request and Wire Transfer
Instructions

Ladies and Gentlemen:

     Pursuant to that certain Closing Escrow Agreement by and among China
Nutrifruit Group Limited, the Investors named therein and the Escrow Agent, the
undersigned hereby request disbursement of the Purchase Price (less the Dividend
Holdback) by wire transfer from your trust account per the instructions set
forth on Schedule 1 attached hereto.

  CHINA NUTRIFRUIT GROUP LIMITED             By:
________________________________     Name:     Title:                 WLT
BROTHERS CAPITAL, INC.             By: ________________________________    
Name:     Title:  


--------------------------------------------------------------------------------

EXHIBIT C
SECURITIES TRANSFER CORPORATION ESCROW AGENT FEE SCHEDULE

ESCROW AGENT SERVICES

Escrow Agent Account
fee...........………………………...........................………...3,000.00 per year
Establishment of Hold Back Escrow Account............………….................………
Included
Prepare & Send Wires for Dividend Holdback...15.00 per wire (Domestic)
.........$25.00 for international
Year end tax reporting -1099’s
...........……………………………….........................$5.00 per shareholder

--------------------------------------------------------------------------------